

116 S3409 IS: Secure United States Bases Act
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3409IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Scott of Florida (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo modify the conditions and terms of all foreign military training programs operated within the United States by the Department of Defense and the Department of State.1.Short titleThis Act may be cited as the Secure United States Bases Act.2.New visa categorySection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—(1)in subparagraph (T)(ii)(III), by striking the period at the end and inserting a semicolon;(2)in subparagraph (U)(iii), by striking or at the end;(3)in subparagraph (V)(ii)(II), by striking the period at the end and inserting ; or; and(4)by adding at the end the following:(W)subject to section 214(s), an alien who has been accepted into a United States Government military training program in the United States..3.Application, vetting, and monitoring requirements for military training nonimmigrants(a)In generalSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:(s)Military training visa(1)In generalA nonimmigrant visa may only be issued to an alien described in section 101(a)(15)(W) in accordance with this subsection.(2)Application requirements and vetting procedures(A)In generalNot later than 60 days before an alien described in section 101(a)(15)(W) intends to travel to the United States to commence a military training program operated by the Department of Defense or the Department of State, including the International Military Education and Training Program, the alien shall—(i)submit an application to the United States embassy or United States consulate in his or her country of nationality that includes—(I)an official endorsement letter that has been signed by the Intelligence Chief of the government of such country; and(II)his or her permanent physical address in such country;(ii)have his or her fingerprints and other appropriate biometric information collected and recorded by an authorized United States official or designee; (iii)participate in an in-person interview at a United States embassy or consulate; and(iv)successfully pass a background check that includes—(I)a search of all available United States and international terrorist screening databases;(II)a review of the foreign national’s social media accounts to identify any connections to persons or groups that are hostile to or have threatened the United States; and(III)a review of the foreign national’s family members and any known associates to identify any connections to persons or groups that are hostile to or have threatened the United States, including the social media accounts of such family members and associates.(B)Vetting oversight(i)In generalThe vetting procedures described in subparagraph (A) shall be overseen by representatives of the Director of National Intelligence, in consultation with appropriate representatives of the Department of Defense, the Department of State, the Department of Homeland Security, and the Department of Justice.(ii)Final decisionThe Director of National Intelligence shall make the final decision whether to authorize an applicant who has completed the vetting procedures described in subparagraph (A) to participate in a military training program referred to in such subparagraph. No official of the department responsible for implementing the training program is authorized to make this decision. A final decision may not rely solely upon the endorsement of the alien’s government.(3)Visa issuance; terms(A)In generalA visa may not be issued under this subsection until after the Director of National Intelligence has made the final vetting decision in accordance with paragraph (2)(B)(ii).(B)RenewalEach visa issued under this subsection shall be valid for a period of up to 1 year, but may be renewed by submitting a written certification from the Director of National Intelligence that the alien remains eligible and qualified, pursuant to the considerations guiding the final decision provided for in paragraph (2)(B)(ii), to complete the military training program to which he or she was accepted.(C)TermsAn alien to whom a visa is issued under this subsection—(i)shall be prohibited from possessing, acquiring, or using firearms except to the extent that such use is required to participate in the alien’s military training program;(ii)shall have his or her personally identifying information included in the National Instant Criminal Background Check System to enforce the prohibition described in clause (i);(iii)shall be subject to continuous monitoring of—(I)his or her social media activity, personal associations, and travel; and (II)to the fullest degree possible, the social media of his or her family members and any known close associates;(iv)shall be subject to, and shall comply with the authority of, the Commander of the United States military installation at which he or she is stationed for training, who shall be responsible for the continual monitoring and control of the alien; and(v)shall remain in good standing in the military training program to which he or she was accepted, as determined by attendance, participation, and the performance metrics specific to such program.(4)Reimbursement for vetting and monitoring costsCosts incurred by the United States Government that are directly associated with the vetting procedures required under paragraph (2) or the monitoring required under paragraph (3)(C) shall be reimbursed by the government of the country of which the alien being vetted or monitored is a national. The tuition payments charged by the Department of Defense or the Department of State to foreign countries for the education and training of their nationals may be appropriately adjusted to account for such costs..(b)Transition period(1)In generalThe admissions requirements described in section 214(s) of the Immigration and Nationality Act, as added by subsection (a), including the requirement for military training visas and the continuous monitoring of the visa holder’s social media, personal associations, and travel, shall be applied retroactively for all foreign military students participating in a military training program in the United States as of the date of the enactment of this Act. All of the vetting procedures described in section 214(s)(2) of such Act shall be completed not later than 120 days after the date of the enactment of this Act. (2)ExceptionThe retroactive admissions requirements referred to in paragraph (1) shall not apply to—(A)aliens who are nationals of any country that is a member of the North Atlantic Treaty Organization;(B)aliens who are nationals of Israel; or(C)aliens who are receiving military training outside of the United States. 4.Differentiating military training programs based on typology of risk(a)In generalIn determining who should be accepted in military training programs operated in the United States by the Department of Defense, the Secretary of Defense, in consultation with the Secretary of State, shall develop a method for classifying the relative risk, by country, of accepting foreign military personnel into such programs. The risk level of an applicant’s country of nationality shall be considered by the Secretary when making such determinations.(b)Positive risk factorsIn classifying countries based on relative risks under subsection (a), an applicant shall be more likely to be accepted into a military training program in the United States if the country of his or her nationality—(1)has a formal military alliance with the United States; or(2)has a long history of close cooperation with the United States Armed Forces that—(A)has created strong relationships of trust; and(B)has demonstrated its ability to vet their own applicants for military training programs in the United States.(c)Negative risk factorsIn classifying countries based on relative risks under subsection (a), an applicant shall be less likely to be accepted into a military training program in the United States if—(1)the country of his or her nationality—(A)has not closely cooperated with the United States Armed Forces; or(B)has not demonstrated its ability to vet their own applicants for military training programs in the United States procedures; or(2)hosting applicants from the country of his or her nationality has a high potential to put American communities and military families at risk.(d)Alternative military training programsIf the Secretary of Defense determines, in accordance with this section, that applicants from specified countries present too high of a risk for acceptance into a military training program in the United States and issued a military training visa under section 214(s) of the Immigration and Nationality Act, as added by section 3(a), the Secretary of State shall provide, to the fullest extent possible, an equivalent military training program for such applicants in the country of the applicant’s nationality or in a third country—(1)to provide such applicants with military training, consistent with United States national interests; and(2)to build camaraderie between such applicants and members of the United States Armed Forces.5.Reporting requirementNot later than 2 years after the date of the enactment of this Act, the Secretary of Defense shall provide Congress with a briefing, report, or update regarding the impact and effects of this Act, which shall address—(1)the positive or negative effects on the International Military Education and Training Program;(2)any positive or negative impacts on the training of foreign military students in line with national security priorities;(3)the effectiveness of the vetting procedures implemented in preventing harm to United States military personnel or communities;(4)how any of the negative impacts referred to in paragraphs (1) and (2) have been mitigated; and(5)a proposed plan to mitigate any ongoing negative impacts to the vetting and training of foreign military students.